DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Introduction
This is a non-final Office Action is in response to the Applicant’s communications received on August 26, 2021. Claims 1 and 3-8 have been amended, and claim 2 has been canceled. 
Currently claims 1 and 3-8 are pending, and claims 1 and 8 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on August 26, 2021 has been entered.

Response to Amendments
The 35 U.S.C. § 112(b) rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to claims 1 and 3-8 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1 and 3-8 is maintained.

Response to Arguments
Applicant’s arguments filed on August 26, 2021 have been fully considered but are not persuasive.
In the Remarks on page 5, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the amended claimed features cannot practically be performed in the mind, for example, acquire a plurality of pieces of boarding history information related to a business automobile and including information indicating a boarding date and time and position information indicating a boarding place, the position information being information that is collected from global positioning system (GPS) device, perform demand forecasting for the business automobile by spatial clustering using the pieces of boarding history information; and output a demand forecasting result obtained by the demand forecasting unit to a display of navigation system of an automobile. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Performing demand forecasting based on known information (history) is a fundamental building block of human ingenuity. As such it is an abstract idea. Further, “the position information being information that is collected from global positioning system (GPS) device” is nothing more than a person reading the location information from a GPS device. Thus, acquire a plurality of pieces of boarding history information related to a business automobile and including information indicating a boarding date and time and position information indicating a boarding place, including the position information being information that is collected from global positioning system (GPS) device, perform demand forecasting for the business automobile using the boarding history information, and presenting a demand forecasting result can be manually performed in the human mind, or by a human using a pen and paper. The mere nominal recitation of “at least one processor” is recited at a high level of generality and invoked as a tool to perform the abstract idea, and the combination of the “at least one processor” for acquiring the pieces of boarding history information from a GPS and outputting a demand forecasting result to a display of navigation system of an automobile are mere data gathering and information transmitting, which are forms of insignificant extra-solution activity. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016). Thus, the claim recites an abstract idea and the combination of additional elements do not integrate the abstract idea into a practical application because they do not reflect an improvement to the functioning of a computer itself, or another technology or technical field. See 2019 Revised Guidance, 84 Fed. Reg. 50, 54-55.

In the Remarks on page 7, Applicant’s argument regarding the 35 U.S.C. § 101 rejection that the USPTO analysis of Example 37, Claim 1 states “The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Examiner believes Applicant is pointing to claim 2, instead of claim 1. Example 37, Claim 2 does not recite any of the judicial exceptions enumerated in the 2019 PEG, because the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it requires a processor accessing computer memory indicative of application usage for each application during execution. However, Applicant’s claims are different, claim 1 recites “perform demand forecasting for the business automobile by spatial clustering using the pieces of boarding history information” can be performed in the human mind. In fact, performing a demand forecasting based on known information is a fundamental building block of human ingenuity. As such it is an abstract idea.





In the Remarks on page 9, Applicant argues that the references of Hayakawa, Chidlovskii and Ogden fail to disclose or suggest “wherein the boarding history information includes information indicating a traveling direction of the business automobile, and the at least one processor performs the demand forecasting for every traveling direction of the business automobile” as recited in amended claim 1. 
Applicant’s arguments have been fully considered and are persuasive. Therefore, the 35 U.S.C. § 103 rejection to claims 1 and 3-8 is withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1 and 3-7 are directed to a demand forecasting device comprising at least one processor, which falls within the statutory category of a machine; and Claim 8 is directed to a method for demand forecasting for the business automobile, which falls within the statutory category of a process. Thus, Step 1 satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Revised Guidance, a law of nature, or a natural phenomenon).  
Taking Claim 1 as representative, the claim recites “acquire a plurality of pieces of boarding history information related to a business automobile and including information indicating a boarding date and time and position information indicating a boarding place, the position information being information that is collected from global positioning system (GPS) device, perform demand forecasting for the business automobile by spatial clustering using the pieces of boarding history information, and output a demand forecasting result obtained by the demand forecasting unit to a display of navigation system of an automobile”, which are concepts See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016). The dependent claims further recite the similar limitations including “performs the demand forecasting every traveling direction, extract the boarding history information, performs the demand forecasting based on the boarding history information, extracts the boarding history information…, verifies validity of the demand forecasting result, and displays information on a positon forecast to have high demand in the demand forecasting result…”.  The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “at least one processor” for acquiring a plurality of pieces of boarding history information …from a GPS, and for outputting a demand forecasting result obtained by the demand forecasting unit to a display of navigation system of an automobile. Nothing in the claims precludes the steps from practically being performed in the human mind (including observation, evaluation, judgement, opinion), or by a human using a pen and paper. For example, a person can manually acquire the pieces of boarding history information related to a business automobile, information including the boarding date, time and position, and read the position information from the GPS device, perform demand forecasting (prediction) for the business automobile by spatial clustering based on the boarding history information, and present/announce the demand forecasting result by mouth or using a pen and paper. The mere nominal recitation of generic computer component does not take the claim limitations out of the mental processes grouping. Therefore, under the 2019 Revised Guidance, the limitations of claims 1 and 3-7 recite concepts that fall within the “mental processes” grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “at least one processor”, “a GPS device” and “a display”. Here, the “at least one processor” is recited at a high level of generality and is merely invoked as a tool to perform the abstract idea, and the combination of the “at least one processor” for acquiring the pieces of boarding history information from a GPS and outputting a demand forecasting result to a display of navigation See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). However, by performing the claimed steps, none of limitations or the result of the forecast will reflect an improvement to the functioning of a computer itself, or another technology or technical field, effect a transformation or reduction of a particular article to a different state or thing, or provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 1 recites the additional elements of “at least one processor”, “a GPS device” and “a display”. Given the broadest reasonable interpretation, these additional elements are no more than generic computer components including a processor, a network, and a display. When considered individually and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they are recited at a high level of generality and merely invoked as tools to perform the processes including sending/transmitting information over a network to a display of navigation system of an automobile. However, generic computer performs generic computer functions including receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Electronically scanning or extracting Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). Thus, the claims do not amount to “significantly more” than the abstract idea.
For the foregoing reasons, claims 1 and 3-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claim - method claim 8 parallels claim 1 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624